DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Claim 20 has a status identifier as “original”.  Claim 20 should have a status identifier as “withdrawn”, since it is part of the non-elected invention of Group II, claims 18, 20, 25, 27, 28, 30, and 34.  Group I, claims 1-11 and 15-17 were elected without traverse in the response dated Jan. 13, 2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18, 20, 25, 27, 28, 30, and 34 directed to an invention non-elected without traverse.  
Accordingly, claims 18, 20, 25, 27, 28, 30, and 34 have been cancelled.
Claim Objections
The amendment filed May 25, 2021 is sufficient for the Examiner to withdraw the objection to claim 1.
Claim Rejections - 35 USC § 112
The amendment filed May 25, 2021 is sufficient for the Examiner to withdraw the rejection of claims 1-11 and 15-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Allowable Subject Matter
Claims 1-11 and 15-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the method of forming an aperture in a laminated glass article comprising forming a pilot hole through the laminated glass article with a piercing tool having an ADG parameter of less than or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.